DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 16-17, drawn to a device for detecting and/or quantifying an enteric virus, classified in B01L 2300/126.
II. Claims 6-15, drawn to a method for detecting an enteric virus, classified in B01L 3/5023.
III. Claims 18-19, drawn to a kit for detecting an enteric virus, classified in G01N 33/4833.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention III does not require the microfluidic paper pad of Invention I. Invention II can instead use a pad comprised of a polymer or cellulose-type material.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III can be comprised of a microfluidic pad constructed of a polymer material instead of the paper described in Invention I.  The subcombination has separate utility such as being used for a colorimetric test instead of the microscopic testing described in Invention III.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit described in Invention III can be used to force the liquid along the pad using a syringe instead of the capillary action described in Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-III fall within different fields of search. The search effort would require employment of different search queries in order to find the pertinent prior art which establishes an examination search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Keisha Hylton-Rodic on 9/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-15 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0008809), hereinafter Li.
Regarding claim 1, Li teaches a device for detecting and/or quantifying an enteric virus comprising a microfluidic paper analytic device (µPAD) (referred to as a paper-based microfluidic device for pathogen detection, see [0028], where the pathogen can be a foodborne virus and therefore an enteric virus, see [0067]) .
Regarding claim 2, Li teaches the device of claim 1, wherein said virus is a human enteric virus (the virus being detected can be selected from Adenoviruses, Coronaviruses, Picornaviruses, etc., see [0068], where the listed families of viruses are human enteric viruses).
Regarding claim 3, Li teaches the device of claim 1, wherein said virus is norovirus or coronavirus (the virus being detected can be selected from the Coronavirus family, see [0068]).
Regarding claim 17, Li teaches the method of claim 1, wherein said sample comprises water (the sample may be water, see [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Ozcan et al. (US 2016/0070092), hereinafter referred to as Ozcan.
Regarding claims 4 and 5, Li does not explicitly teach that the device comprises a smart-phone based fluorescence microscope housed within a plastic enclosure to block ambient light.
However, in the analogous art of devices used to detect viruses, Ozcan teaches said device (referred to as an imaging device 10, see Fig. 1C and [0057]) further comprises a smartphone-based fluorescence microscope comprising a smartphone (referred to a mobile communication device 12 which is a smartphone, see Fig. 1C and [0057]), a microscope attachment (referred to as the lens 46 that focuses fluorescent light onto a target, see Fig. 1A and [0064]), a light source (such as LED) (referred to as the LED or laser light source 40, see Fig. 1A and [0061]), a battery to power said light source (such as LED) (e.g., a button battery) (referred to as the battery power source 42 that is used to power the light source, see [0063]), and an optical filter (referred to as the optical filter 50, see Fig. 1A and [0065]). It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the microfluidic paper device of Li to have included the smartphone-based fluorescence microscope of Ozcan for the benefit of creating a compact and light-weight attachment for portable detection of viruses (see [0007] in Ozcan).
Further, regarding claim 5, Ozcan teaches the device of claim 4, where a microscope attachment, an LED, a battery to power LED, and an optical filter are housed within a plastic enclosure to block ambient lighting (the lens 46, light source 40, power source 42, and optical filter 50 are all contained within a housing 30 constructed of a polymer, or plastic, where the housing 30 is used to block ambient lighting, see Fig. 1A and [0058]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the microfluidic paper device of Li to have included the smartphone-based fluorescence microscope enclosure of Ozcan for the benefit of preventing outside light from interfering with sample readings (see [0058] in Ozcan).
Regarding claim 16, Li does not explicitly teach that the method involves a single virus copy level detection of said virus. However, in the analogous art of devices for virus detection, Ozcan teaches that the method involves a single virus copy level detection of said virus (the device is used to detect single viruses, see [0080]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the microfluidic paper device of Li to have included the ability to detect single virus copies described in Ozcan for the benefit of being able to detect weak fluorescent signals generated by virus particles (see [0007] in Ozcan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEA N. MARTIN/Examiner, Art Unit 1798         

/JENNIFER WECKER/Primary Examiner, Art Unit 1797